COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 EMMANUEL ARMENDARIZ,                                             No. 08-13-00125-CR
                                                  §
                              Appellant,                             Appeal from the
                                                  §
 v.                                                                409th District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                              State.                               (TC# 20100D06116)
                                                  §

                                            ORD
                                              § ER

        Pending before the Court is the State’s motion to order the trial court clerk to forward an
original exhibit to the Court pursuant to TEX.R.APP.P. 34.6(g)(2). The State’s motion is
GRANTED. Accordingly, the Court ORDERS            ' the trial court clerk to forward the original
exhibit, State’s Exhibit 4, to the Court for use during this appeal. State’s Exhibit 4 a
video-recorded statement admitted into evidence   '        during a suppression hearing in the
above-entitled and numbered cause. Alternatively, if State’s Exhibit 4 is in the possession of the
court reporter, the Court ORDERS the court reporter to forward the original exhibit to the Court
for use during the appeal. The trial court clerk, or alternatively, the court reporter, shall place the
original exhibit in a manila envelope and attach to that envelope a copy of this order and the clerk’s
or court reporter’s certification.

       The original exhibit will be returned to the clerk of the trial court upon resolution of the
appeal. See TEX.R.APP.P. 34.6(g)(2). The original exhibit shall be filed with this Court on or
before March 23, 2014.

       IT IS SO ORDERED this 21st day of February, 2014.

                                               PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.